Case: 13-50093      Document: 00512600153         Page: 1    Date Filed: 04/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-50093                           April 17, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUANITA LEYVA, also known as Juanita Reyes Leyva, also known as Juanita
Reyes, also known as Juanita R. Leyva,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:11-CR-600-4


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Juanita Leyva was convicted by a jury on four
counts of healthcare fraud, one count of conspiracy to commit health care fraud,
one count of theft or embezzlement in connection with health care fraud, and
one count of making false statements related to health care matters. The
district court sentenced Leyva to concurrent 18-month sentences, a downward



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50093     Document: 00512600153     Page: 2   Date Filed: 04/17/2014


                                  No. 13-50093

variance from the 27-to-33 months advisory guidelines range. The court also
sentenced her to concurrent two-year terms of supervised release and ordered
her to pay restitution in the amount of $115,416.04. Leyva timely appealed.
      Leyva contends that the district court erred in excluding evidence of her
willingness to submit to a polygraph examination. Citing United States v.
Posado, 57 F.3d 428 (5th Cir. 1995), she first claims that the district court
made an error of law in holding that polygraph examinations are unreliable
and per se inadmissible and that the district court misapplied the law to the
facts of her case. She asserts that her willingness to take a polygraph test was
relevant because it “demonstrates a consciousness of innocence, and thus
makes the issue of whether she acted knowingly or willfully less likely.”
      Federal Rule of Evidence 403 allows the exclusion of evidence if its
relevance is substantially outweighed by its prejudicial effect. We review a
district court’s evidentiary rulings for “abuse of discretion, subject to harmless
error review.” United States v. Jackson, 636 F.3d 687, 692 (5th Cir. 2011). A
court abuses its discretion when its evidentiary ruling “is based on an
erroneous view of the law or a clearly erroneous assessment of the evidence.”
Id. (internal quotation marks and citation omitted).
      Contrary to Leyva’s assertion, the district court did not misapply the law
and exclude the evidence on the basis that polygraph examinations are
unreliable and per se inadmissible. The district court followed the reasoning
in Baker v. Holman, 2011 WL 2414451 (N.D. Miss. June 13, 2011)
(unpublished), which applied our reasoning in Posado.         The district court
conducted the necessary Rule 403 balancing test and determined that the
probative value of Leyva’s offer to take a polygraph examination was
outweighed by the potential prejudice and misleading of the jury. In light of
the deference we give to a district court’s evidentiary ruling, we conclude that



                                        2
    Case: 13-50093       Document: 00512600153   Page: 3   Date Filed: 04/17/2014


                                  No. 13-50093

the court did not abuse its discretion in excluding the evidence. See Jackson,
636 F.3d at 692. Further, given the strength of the government’s case, any
error on the part of the district court in excluding the evidence would have been
harmless. See United States v. Isiwele, 635 F.3d 196, 201-02 (5th Cir. 2011).
      Leyva also contests the district court’s calculation of her advisory
guidelines range.    Specifically, she contends that the enhancement of her
sentence, pursuant to U.S.S.G. § 2B1.1(b)(2)(B) (2011), on the basis of the
number of victims involved in the offense violated the Ex Post Facto Clause.
She also challenges the district court’s determination of the amount of loss and
the court’s enhancement for “means of identification” pursuant to U.S.S.G.
§ 2B1.1(b)(11)(C)(ii).
      As the government notes, in imposing the 18-month concurrent
sentences, the district court indicated that it would impose the same sentences
based on the factors of 18 U.S.C. § 3553(a) if it misapplied the Guidelines on
any basis asserted by Leyva. In view of the foregoing, the government has met
its burden of establishing that any error in calculating Leyva’s advisory
guidelines range was harmless. See United States v. Richardson, 676 F.3d 491,
511 (5th Cir. 2012); United States v. Bonilla, 524 F.3d 647, 656 (5th Cir. 2008).
The judgment of the district court is
AFFIRMED.




                                        3